Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-16) and species [the particular cell proliferation gene marker as being one or more BUB1, CCNB2, CDK1, CDKN3, FOXM1, KIAA0101, MAD2L1, MELK, MKI67, and TOP2A], in the reply filed on 04/15/2021 is acknowledged. A telephone call was made to Baline Bettinge on 05/07/2021 to request oral election for species according to the office action mailed on 02/18/2021. During a telephone conversation with Baline Bettinge on 05/13/2021, the species election was made as “a combination of all genes”.  Therefore, the Affirmation of this election must be made by applicant in replying to this Office action.  It is noted that since there is no allowable generic or linking claim, the species will not be rejoined.  
 	Furthermore, the response to the Requirement for Restriction and Election (dated 04/15/2021) asserts that the search for Group I [claims 1-16, drawn to a method (process)] and Group II [claims 17-25, drawn to an assay (a product)]. The argument has been thoroughly reviewed but not found persuasive. The invention I and II are distinct because they are a process and a product, directed to different classification, as indicated in the requirement. The invention directed to a method can be performed via using other assay than the assay recited in the claims 17-25.  The invention directed to an assay can be applied for performing different method other than the method of detecting biomarkers recited in the method claims. 

Claims 17-25 are withdrawn because they are directed to non-elected invention. 
Claims 1-16 are under the examination.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
Independent claims 1 and 14 are analyzed. Claim 1 recites a method for characterizing tumor response to immune checkpoint blockade therapy. Claim 14 recites a method for treating a tumor. Therefore, the claims are directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. Claim 1 recites a method for characterizing tumor response to immune checkpoint blockade therapy via the expression of cell proliferation gene markers measured in tissue from a tumor. Claim 14 recites a method for treating a tumor via the 
Furthermore, the claims 1, 2, 9, and 14 recite a method steps of “determining based on the measured expression …”, “predicting”, and “determining by a physician”. These steps could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)). That is a mental process. 
Therefore, claims 1 and 14 are directed to at least once exception which may be termed a law of nature, an abstract idea. (Step 2A Prong 1: Yes)
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claims   do not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions. The elements in the claims 1 and 14, in addition to the method steps of “determining based on the measured expression …”, “predicting”, and “determining by a 
Step 2 B 
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. 
Claim 1 recites method steps of obtaining tissue from the tumor and measuring expression of one or more cell proliferation gene markers in the tissue. Claim 14 recites obtaining tissue from the tumor, measuring expression of one or more cell proliferation gene markers and measuring expression of PD-L1 in the tissue. These method steps were well understood, routine, and conventional prior to the effective filing date, as exemplified by prior art cited herein [Shalek et al. PG Pub No: US 2019 / 0144942 A, filing date of 22 February 2017; Kamphorst et al. PNAS; 2017; 114; 19: 4993-4998; Wong et al. Pub. No.: US 2017/0115291 A1; Carosella et al. European Association of Urology; 2015; 68; 267-279 (Review) and Wang et al. PLOS ONE; 2015; 10(8):e0136246: p 1-16]. Therefore, the claims do not include any additional elements 
Claims 1, 2, 9 and 14 are not directed to patent eligible subject matter.
Claims 3-8 and 15, the claims further limit cell proliferation markers and/or the method of measuring the markers. Claims 10-13 and 16 further limit the therapy. Thus, the claims merely set forth the technological environment and do not practically apply the judicial exception. Thus, the limitations of these claims only serve to narrow the judicial exception. They do not add any additional elements that integrate the judicial exception into a practical application and do not provide significantly more than the recited judicial exception. 
Thus, claims 3-8, 10-13 and 15-16 are not directed to patent eligible subject matter.

IMPROPER MARKUSH REJECTION
5.	Claim 4 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, 
The Markush grouping of cell proliferation gene markers recited in the claim is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class.  
The members of the Markush grouping are all gene markers recited in the alternative.  These do not have a “single structural similarity” because they do not share any substantial common structure (they are each structurally distinct) and also they are do not belong to the same recognized physical or chemical class or to the same art-recognized class.  A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. There is no expectation from the art that each of the recited biomarkers would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention.  



Claim Rejections - 35 USC § 112 (Indefiniteness) 

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 1, the claim recites “determining, based on the measured expression of the one or more cell proliferation gene markers, a proliferation profile of the tumor”; and “predicting, based on the determined proliferation profile, response of the tumor to immune checkpoint blockade therapy”. 
With regard to claims 2 and 9, the claims recites “based on” in the method steps of “determining”. 
claim 14, the claim recites “based on” in the method steps of “determining” and “predicting”.
The recitation of “based on” is indefinite because it is confusing what criteria are required for that method step in determining or predicting. For example, what are the metes and bounds to determine a proliferation profile of the tumor? 
Claim Rejections - 35 USC § 112 (a) (Written Description)
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claim 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 14 are independent claims that recite methods that predict the response to immune checkpoint blockade therapy to a tumor that comprises measuring Claims 1-2, 6-14 and 16 broadly encompass the method of predicting the response of any type of immune checkpoint blockade targeting any gene in treating any tumor via any level of cell proliferation gene expressions and PD-L1 expression in any tissue from any tumor. The claims are broadly encompass determining any immune checkpoint therapy or any other type of therapy; and any form of monotherapy or a combination therapy. Claim 1 is also broadly encompass measuring any cell proliferation expression from any type of tissue from any tumor to predict tumor response to immune checkpoint therapy. 
In the instant situation, the specification discloses measuring the expression of 10 genes associated with cell proliferation in non-small cell lung cancer (NSCLC), and observing the association between proliferation status and immune checkpoint inhibitors (p 12 Example 1, Figure 4-9). The specification discloses that poorly, moderately, and highly proliferative tumors were somewhat equally represented in NSCLC, with tumors with the highest PD-L1 expression being more frequently moderately proliferative as compared to lesser levels of PD-L1 expression (see Example 1). The specification disclose the performing the analysis using the dataset obtained from 121 immune checkpoint-inhibitor treated patients using clinical data and detected gene expression data (e.g. data generated from RNA-sequencing) (see example 1, and p 15 para 0064-0069, para 0073). Furthermore, the specification discloses performing a similar analysis in tumor specimen from 56 patients with metastatic renal cell carcinoma (mRCC) who received immune checkpoint inhibitor (ICI), nivolumab (see p 22 Example 2, Figure 10-
However, the specification does not provide any guidance as to other immune checkpoint inhibitors for treating any tumor and to targeting any particular gene in relation to the immune checkpoint inhibitors. The specification does not provide any correlation between the response of other PD-L1 immune checkpoint inhibitors or PD-L1 immune checkpoint inhibitors in any tumor and associated gene expression analysis corresponding to cell proliferation.
	Relevant to the lack of particular structural limitations in the rejected claims drawn to immunotherapeutic molecules, and their correlation to the response in different tumor that is determined via the expression of cell proliferation markers and PD-L1 profile, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.
In the case of the instant claims, the functionality determining the response of immune checkpoint inhibitors therapy to a tumor corresponding to the expression of one or more cell proliferation gene markers and PD-L1 profile, and determining the predicted response of the tumor to the therapy for treating a tumor are critical features of the claimed method.  

The claims encompass a very broad genus of the immunotherapeutic compounds that inhibit cell proliferation profile and PD-L1, for which no guidance has been provided in the specification.  
Cristescu et al., a post filing date of art, teaches that not all patients respond to PD-1 and PD-L1 checkpoint blockade immunotherapy (abstract, Figure 1) (Science; 2018 October; 362; 197: p 1-12). Cristescu et al. further teaches observing limited clinical responses to pembrolizumab in patients with certain patients while observing the greatest response rate in some patients (p 6 col 3 and p 7 col 1). Cristescu et al. also teaches challenges in determining the regimes targeting PD-1 and PD-L1 for an individual patient and selection of patients with tumors that typically less responsive to immunotherapy (p 7 col 1 lower and col 2). 
Zhang and Houghton, post filing date art, teaches that “ Immune checkpoint inhibitor therapy activates tumor-killing T-cells by releasing the brake of anti-tumor immunity. It has been approved as first- or second-line therapy in many cancer types. Unfortunately, a majority of immune checkpoint inhibitor recipients are refractory to the therapy. Recent investigations of the peripheral blood and tumor microenvironment of cancer patients indicate that high neutrophil content is associated with poor response 
    PNG
    media_image1.png
    436
    780
    media_image1.png
    Greyscale

In the instant situation, the specification does not provide any structure/function correlation between the immunotherapeutic compounds, particular gene expressions, the target of the compounds, and their associated response in specific type of tumor, let alone a predictable correlation between the broad range of any possible immunotherapeutic compounds and a broad range of any possible tumor, AND the functionality of treating tumor as required by the claims. Due to the limited guidance from the specification, the skilled artisan would not be able to distinguish which immunotherapeutic compounds would function as claimed, from those that would not.   
the specification does not provide an adequate written description of the broadly claimed subject matter.

Claim Rejections - 35 USC § 112 (a) (Enablement)
10.	Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 	
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The nature of the invention and the breadth of the claims:
Claims 1 and 14 are independent claims that recite methods that predict the response to immune checkpoint blockade therapy to a tumor that comprises measuring cell proliferation gene markers and PD-L1 expression, and predicting the response of immune checkpoint blockade therapy to the tumor to determine the appropriate therapy. Claims 1-2, 6-14 and 16 broadly encompass the method of predicting the response of any type of immune checkpoint blockade targeting any gene in treating any tumor via any level of cell proliferation gene expressions and PD-L1 expression in any tissue from any tumor. The claims are broadly encompass determining any immune checkpoint therapy or any other type of therapy; and any form of monotherapy or a combination therapy. Claim 1 is also broadly encompass measuring any cell proliferation expression from any type of tissue from any tumor to predict tumor response to immune checkpoint therapy. 
The amount of direction or guidance, and Presence and absence of working examples:
The specification discloses measuring the expression of 10 genes associated with cell proliferation in non-small cell lung cancer (NSCLC), and observing the association between proliferation status and immune checkpoint inhibitors (p 12 Example 1, Figure 4-9). The specification discloses that poorly, moderately, and highly proliferative tumors were somewhat equally represented in NSCLC, with tumors with the highest PD-L1 expression being more frequently moderately proliferative as compared to lesser levels of PD-L1 expression (see Example 1). The specification disclose the performing the analysis using the dataset obtained from 121 immune checkpoint-inhibitor treated patients using clinical data and detected gene expression data (e.g. data generated from RNA-sequencing) (see example 1, and p 15 para 0064-0069, para 
However, the specification does not provide any guidance as to other immune checkpoint inhibitors for treating any tumor and to targeting any particular gene in relation to the immune checkpoint inhibitors. The specification does not provide any correlation between the response of other PD-L1 immune checkpoint inhibitors or PD-L1 immune checkpoint inhibitors in any tumor and associated gene expression analysis corresponding to cell proliferation.
In the case of the instant claims, the correlation between the response of immune checkpoint inhibitors therapy to a tumor; and the expression of one or more cell proliferation gene markers and PD-L1 profile is a critical feature of the claimed method.  In addition, the specification does not provide any guidance as to whether the immunotherapeutic compounds would be effectively treating the tumor. The claims encompass a very broad genus of the immunotherapeutic compounds that inhibit cell proliferation profile and PD-L1, for which no guidance has been provided in the specification.  
Cristescu et al., a post filing date of art, teaches that not all patients respond to PD-1 and PD-L1 checkpoint blockade immunotherapy (abstract, Figure 1) (Science; 
Thus, it is unpredictable to predict the response of any immune checkpoint blockade therapy to any tumor via any possible cell proliferation expression and PD-L1 expression using the data provided.   
The state of the prior art and the predictability or unpredictability of the art:
	While the art is teaches studies which assess the response of particular immune checkpoint inhibitors for the purpose of treating a tumor, the unpredictability in the art with regard to determining the response of monotherapy or in combination therapy with additional pharmaceutical compounds for any tumor determined by the expression profile of genes associated with cell proliferation and PD-L1 is even higher.
Zhang and Houghton, post filing date art, teaches that “ Immune checkpoint inhibitor therapy activates tumor-killing T-cells by releasing the brake of anti-tumor immunity. It has been approved as first- or second-line therapy in many cancer types. Unfortunately, a majority of immune checkpoint inhibitor recipients are refractory to the therapy. Recent investigations of the peripheral blood and tumor microenvironment of cancer patients indicate that high neutrophil content is associated with poor response rates, suggesting an opportunity for synergistic therapy” (abstract) (Pharmacology & Therapeutics; 2021; 217; 107662: p 1-8). Furthermore, Zhang and Houghton teach 

    PNG
    media_image1.png
    436
    780
    media_image1.png
    Greyscale

The level of skill in the art:
	The level of skill in the art is deemed to be high.
The quantity of experimentation necessary:
To practice the invention as broadly as it is claimed, the skilled artisan would first be required to perform extensive studies to provide the extensive amount of data of immune checkpoint blockade therapy as monotherapy or in combination therapy in successfully treating cancers. The skilled artisan would further be required to conduct an enormous number of studies with different types of tumors to determine which, if any, of the immunotherapeutic compounds, let alone the broad genus of compounds encompassed by the claims, would be able to treat tumor, and determine the expression of cell proliferation markers and PD-L1 profile that reflect with response of the treatments. The research required to practice the invention as broadly as it is 
Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claims as broadly written.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634